CATES, Judge.
Selling marijuana: sentence, five years.
The true bill omits the name of the buyer. Appellant in writing requested the affirmative charge with hypothesis as to Count One of the indictment. Hence, the trial court erred in refusing this requested charge. Duin v. State, 3 Div. 79, 47 Ala.App. 693, 260 So.2d 599 (Mar. 16, 1971).
In view of reversible error thus being shown, we have not examined any of the other points raised by appellant.
The judgment below is due to be reversed and the cause is remanded.
Reversed and remanded.